         Case 2:20-cv-00319-MC         Document 43        Filed 11/13/20     Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



ROBERT JEROME BYERS,                                                 Case No. 2:20-cv-00319-MC

              Plaintiff,                                                 OPINION AND ORDER

       v.

CORRECTIONAL OFFICERS MARTIN
and SURBER, SGT. ROBERTS and LT. BAUER,
CAPT. RUMSEY and SUPT. TROY BOWSER
OF THE TWO RIVERS CORR. INST., and
THE OREGON DEPT. of CORRECTIONS,
sued in their individual and or official capacity
as appropriate,

            Defendants.
_________________________________________

MCSHANE, District Judge:

       Plaintiff, an inmate at Two Rivers Correctional Institution, files this action pursuant to 42

U.S.C. § 1983. Plaintiff alleges that defendants violated his rights under the Eighth Amendment

and state law by confining him in a cell contaminated with human waste. Defendants now move

for summary judgment based on the failure to exhaust administrative remedies and Eleventh

Amendment immunity. In turn, plaintiff moves for summary judgment on the merits of his



1   - OPINION AND ORDER
           Case 2:20-cv-00319-MC         Document 43       Filed 11/13/20      Page 2 of 5




Eighth Amendment claim. Defendants’ motion is granted, in part, and plaintiff’s motion is

denied.

                                           DISCUSSION

          To prevail on their motions for summary judgment, the parties must show there is no

genuine dispute as to any material fact and they are entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Albino v. Baca, 747 F.3d

1162, 1166 (9th Cir. 2014) (“If undisputed evidence viewed in the light most favorable to the

prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule

56.”). The court must construe the evidence and draw all reasonable inferences in the light most

favorable to the non-moving party. Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir.

2011).

          A. Eighth Amendment Claim

                 1. Exhaustion of Administrative Remedies

          Under the Prison Litigation Reform Act (PLRA), inmates must exhaust all available

administrative remedies before filing a federal action to redress prison conditions or incidents.

See 42 U.S.C § 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.”).

The exhaustion requirement is mandatory and requires compliance with both procedural and

substantive elements of the prison administrative process. Woodford v. Ngo, 548 U.S. 81, 85, 90

(2006). Inmates are required to exhaust available grievance remedies before filing a § 1983

action, including appealing the grievance decision to the highest level. Jackson v. Fong, 870 F.3d

928, 933 (9th Cir. 2017).


2   - OPINION AND ORDER
           Case 2:20-cv-00319-MC        Document 43       Filed 11/13/20     Page 3 of 5




       Although the exhaustion requirement is mandatory, it is not absolute. If the defendant

shows that the inmate did not exhaust an available administrative remedy, “the burden shifts to

the prisoner to come forward with evidence showing that there is something in his particular case

that made the existing and generally available administrative remedies effectively unavailable to

him.” Albino, 747 F.3d at 1172; see also Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (“[A]n

inmate is required to exhaust those, but only those, grievance procedures that are ‘capable of use’

to obtain ‘some relief for the action complained of.’”) (citation omitted). This burden is met

when the prisoner shows that he or she took “reasonable and appropriate steps” to pursue

administrative remedies, but prison officials nonetheless interfered with the prisoner’s attempts

to exhaust or failed to follow the correct grievance protocol. Nunez v. Duncan, 591 F.3d 1217,

1224 (9th Cir. 2010).

       Under the relevant ODOC grievance process, inmates were required to file a grievance

within thirty days of the alleged condition or incident. Or. Admin. R. 291-109-0150(2).1 A

grievance that was returned to the inmate on procedural grounds could not be appealed. Instead,

if the procedural errors could be corrected, the inmate could resubmit the grievance within

fourteen days from the date it was returned. Id. § 291-109-0160(5). If a grievance was accepted,

the inmate could appeal any response to the grievance within fourteen calendar days. Id. 291-

109-0170(1)(b). If the first appeal was denied, the inmate could file a second appeal within

fourteen days of the date the denial was sent to the inmate. Id. 291-109-0170(2)(c). A decision

following a second appeal was final. Id. 291-109-0170(2)(f).

       On March 14, 2019, plaintiff filed two grievances asserting that he was placed in a cell

contaminated with blood, feces, and urine. Plaintiff also complained that he was denied cleaning

       1
         Recent amendments to ODOC’s grievance process became effective on October 18,
2019, after plaintiff submitted his grievances at issue in this case.
3 - OPINION AND ORDER
          Case 2:20-cv-00319-MC            Document 43      Filed 11/13/20      Page 4 of 5




supplies and was forced to use his own soap to clean the cell. Eynon Decl. Att. 4 at 6-7. The

grievance was returned for corrections on grounds that plaintiff “included multiple staff” in his

grievance. Id. Att. 4 at 5.

        On April 1, 2019, plaintiff resubmitted his grievance and identified Sgt. Roberts as the

responsible official. Plaintiff also reiterated that he was placed in a cell containing blood, urine,

and feces, and that he was forced to clean the cell himself and denied a shower afterward. Id. Att.

4 at 2-3. The grievance coordinator returned his corrected grievance, stating, “This lists multiple

issue [sic]. What single issue are you grieving? Are you grieving a hazardous material condition, or

being denied a shower?” Id. Att. 4 at 1.

        Defendants maintain that plaintiff failed to exhaust the grievance process because he did

not resubmit his grievance for further corrections after it was returned a second time. However,

unlike the first response, the second response to his grievance did not indicate that plaintiff was

allowed to make corrections within fourteen days. Id.

        Moreover, plaintiff’s corrected grievance should not have been returned. ODOC

regulations provided that an inmate could “request review of just one matter, action or incident

per inmate grievance form.” Former Or. Admin. R. 291-109-0140(1)(d). The substance of

plaintiff’s second grievance made clear that he intended to grieve one matter: the unsanitary

conditions of his cell and the related denial of cleaning supplies and a shower. I agree with

plaintiff that being housed in a cell contaminated with human waste without cleaning supplies or

the ability to shower constitutes one “matter” or “incident” under any reasonable interpretation

of those terms.

        Accordingly, plaintiff took reasonable and appropriate steps to exhaust the administrative

grievance process, and he was prevented from doing so by the improper return of his grievance.

Defendants’ motion for summary judgment on this ground is denied.
4 - OPINION AND ORDER
         Case 2:20-cv-00319-MC          Document 43       Filed 11/13/20      Page 5 of 5




               2. Merits of the Claim

       Plaintiff moves for summary judgment on the merits of his Eighth Amendment claim.

Plaintiff’s motion is premature. The Court stayed discovery pending resolution of defendants’

motion for summary judgment, and further discovery is necessary before the Court considers or

rules on the merits of plaintiff’s claim. Plaintiff may renew his motion at the close of discovery.

       B. State Law Claims

       Defendants move for summary judgment regarding plaintiff’s state law claim on grounds

of Eleventh Amendment immunity. Plaintiff concedes that he cannot bring his state law claim

against ODOC officials in state court. Accordingly, defendants’ motion is granted with respect to

this claim.

                                          CONCLUSION

       Defendants’ Motion for Summary Judgment (ECF No. 12) is GRANTED in part and

DENIED in part, and plaintiff’s Motion for Summary Judgment (ECF No. 28) is DENIED.

Plaintiff’s state law claim is barred by Eleventh Amendment immunity, and his Second Claim

for Relief is DISMISSED. The parties’ motions are denied in all other respects.

IT IS SO ORDERED.

       DATED this 13th day of November, 2020.


                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge




5   - OPINION AND ORDER
